Case: 16-11172     Date Filed: 04/17/2017    Page: 1 of 4


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-11172
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:14-cv-22432-MGC


FELTON BERNARD GREEN,

                                                                    Plaintiff-Appellant,

                                       versus

DENISE MCGILL-JOHNSTON,
Correctional Probation Specialist,
ANDRE THORNTON,
Correctional Probation Specialist,
JOHN BENNETT,
(de facto) founder, Imani Transition Ministries,
CARLA TAYLOR BENNETT,
(de facto) founder, Imani Transition Ministries,
ANDREW BUSH,
(de facto) Facility Manager, Imani Transition Ministries, et al.,

                                                              Defendants-Appellees.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (April 17, 2017)
              Case: 16-11172     Date Filed: 04/17/2017   Page: 2 of 4




Before WILSON, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Felton Bernard Green, proceeding pro se, appeals the denial of his Rule

60(b) motion for reconsideration of the dismissal of his case. On appeal, Green

argues that the district court erred in denying his motion to reconsider because his

§ 1983 claims were not Heck-barred. See Heck v. Humphrey, 512 U.S. 477, 114 S.

Ct. 2364 (1994). Green also argues that his motion to compel discovery should not

have been denied.

      Green’s complaint alleged that, among other things, employees at Imani

Transition Ministries and correctional probation specialists conspired against him

to revoke his parole. He alleged that the documents showing his positive test for

cocaine were fabricated and this, as well as many other procedural errors, resulted

in a procedurally deficient parole revocation. A magistrate judge concluded that

Green’s complaint was essentially a challenge to the revocation of his parole.

Because Green’s allegations challenged the invalidity of his confinement and he

did not show that his parole revocation had been overturned, the magistrate judge

concluded that Green’s claim was Heck-barred. The district court adopted the

magistrate judge’s recommendation and dismissed Green’s case. Green then filed

a Rule 60(b) motion for reconsideration, which the district court denied.

                                          2
                Case: 16-11172    Date Filed: 04/17/2017    Page: 3 of 4


        We review the denial of a Rule 60(b) motion for abuse of discretion. Am.

Bankers Ins. Co. of Fla. v. Nw. Nat’l Ins. Co., 198 F.3d 1332, 1338 (11th Cir.

1999). Heck bars the recovery of damages for an allegedly unlawful conviction or

term of imprisonment unless the conviction or term of imprisonment “has been

reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into question by a federal

court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. at 487, 114 S. Ct. at

2372. “[W]hen a state prisoner seeks damages in a § 1983 suit [for a sentence that

has not been so invalidated] the district court must consider whether a judgment in

favor of the [prisoner] would necessarily imply the invalidity of his conviction or

sentence; if it would, the complaint must be dismissed . . . .” Id., 114 S. Ct. at

2372.

        The district court did not abuse its discretion in denying Green’s motion to

reconsider the dismissal of his case. Green’s allegations, if proven true, would

have necessarily implied the invalidity of his parole revocation for a drug violation

and his resulting imprisonment. See id., 114 S. Ct. at 2372. Because Green’s

allegations would imply the invalidity of his confinement, the Heck-bar applies and

Green’s § 1983 claims must be dismissed. The district court did not abuse its

discretion in denying Green’s Rule 60(b) motion. See NW. Nat’l Ins. Co., 198 F.3d
3
             Case: 16-11172    Date Filed: 04/17/2017   Page: 4 of 4


at 1338. Consequently, the court properly denied as moot Green’s motion to

compel discovery.

      AFFIRMED.




                                       4